Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method of fabricating a multichannel pipette block, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2021.  Applicant argued that there is no serious burden to examine both groups however this is not found to be convincing.  The divergent CPC classes should be noted from the restriction requirement of 1/26/2021 that define each of the inventions of groups 1 and 2.  The divergent classification of the two inventions results in an increased search burden to examine both the device and the method of making the device.  Also, there are process steps recited in the method claims that are not given the same weight or searched and considered as the structural limitations of the apparatus claims.  Applicant is reminded that rejoinder will be considered once allowable subject matter is found.
Claims 1-9 are examined herein.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yiu et al. (6258324).
With regard to claim 1, Yiu et al. teach a plurality of individual piston chambers (58), each piston chamber comprising a top end and a bottom end, and each piston chamber configured to receive a piston in a vertical direction (Figure 2);
A bottom plate (52) comprising a plurality of openings configured to hold and space apart the respective bottom ends of the piston chambers (Figure 2);
A first top plate (structure on top of (52) and below (54) in Figure 2), facing the bottom plate in the vertical direction, comprising a plurality of openings configured to hold and space apart the respective top ends of the piston chambers (Figure 2); and 
A plurality of posts, each post coupled to the first top plate and the bottom plate to provide stability to the multichannel pipette block (Posts are visible in figure 2 and 4, on sides of (52), Col 5 lines 40-52).
With regard to claim 2, Yiu et al. teach a second top plate (110) positioned on and spaced apart from the first top plate, wherein each of the plurality of piston chamber comprises a collar that is located between the first top plate and the second top plate (I.e., see collar edges under (56) and above (52).
With regard to claim 3, Yiu et al. teach a third top plate (112) positioned on the second top plate comprising a plurality of opening respectively corresponding to the top ends of the plurality of piston chambers (figure 6).

With regard to claim 6 and its apparent intended use limitation, it is interpreted that the use of the prior art device as is shown in Figure 1 of Yiu et al., is teaching the use of the device and capability wherein the expanded internal area at the bottom end is created when the pipette is lowered into a well.(I.e. the well represents an expanded internal area).
With regard to claim 7, and its intended use limitation, it is interpreted that the use of a tip on the end of the pipette as is shown in Yiu et al.’s Figure 1 teaches the capability of the piston chamber to have a reduced shape (i.e., shape is interpreted as volume) at the bottom end and a groove circumscribing the reduced shape is interpreted as being met by the groove that exists when the two pieces are connected (the tip and the piston).(figure 1)(Col. 5, Lines 25-39).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (6258324).
Yiu et al. does not teach a 3rd plurality of O-rings.
With regard to claim 8, the addition of another set of O-Rings for the purpose of discouraging leaks from within the groove that connects the tip to the piston, would have been obvious to one having ordinary skill in the art at the time the invention was made.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yiu et al. (6258324) in view of Roach (5192511).
Yiu et al. does not teach that their piston chambers have been individually-molded although they are certainly capable of being made this way.

It would have been obvious to a person of skill in the art at the time the invention was made to have used injection molding to create this device using injection molding as such a product by process would be cheaper and result in increased uniformity among all the piston chambers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/15/2021